WOOD, Chief Judge (specially concurring). No question is presented concerning the seizure and destruction of illegal fireworks. The issues involve legal fireworks. To dispose of this case it is unnecessary to decide any questions: (1) as to the seizure of legal fireworks, (2) as to the authority of the municipal judge to order the destruction of legal fireworks, (3) as to notice requirements prior to their destruction, or (4) as to motions requesting their return. I assume a valid seizure of the legal fireworks. It is undisputed that legal fireworks were destroyed by defendants. It is undisputed that these fireworks were owned by plaintiff. This evidence, prima facie, establishes a conversion because it establishes an exercise of dominion over the legal fireworks inconsistent with the owner’s rights. Molybdenum Corp. of America v. Brazos Engineering Co., 81 N.M. 708, 472 P.2d 971 (1970). The defense to this prima facie showing was that the defendants relied on orders of the municipal court valid on their face. This defense does not apply to defendant’s own “irregularities and illegalities”. Territory v. Lynch, 18 N.M. 15, 133 P. 405 (1913). The record is uncontradicted that at the municipal court trial, Judge Robins was shown only illegal fireworks. Plaintiff’s letter to Adent asserted there were legal fireworks, but Judge Robins’ notation at the bottom of the letter describes all the fireworks as illegal. There is nothing in this record indicating defendants informed Judge Robins that they held legal fireworks. Their nondisclosure is an irregularity and this irregularity prevents them from relying on Judge Robins’ order. Not being able to rely on the Judge’s orders, they are liable for conversion. On the basis of the foregoing, I concur in a reversal of the judgment and a new trial limited solely to the question of damages.